FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofSeptember HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ ﻿ The following regulated information, disseminated pursuant to DTR6.3.5, comprises the scrip dividend circular for the second interim dividend for 2013 which was sent to shareholders of HSBC Holdings plc on 5 September 2013. A copy of the scrip dividend circular is available at www.hsbc.com/dividends. THIS DOCUMENTIS IMPORTANT AND REQUIRES YOUR IMMEDIATE ATTENTION. If you are in any doubtabout this documentor as to the actionyou should take, you should consulta stockbroker, solicitor, accountant or other appropriate independent professional adviser. If you sold or transferred all or some of your ordinaryshares on or before 20 August 2013, but those shares are includedin the number shown in box 1 on your Form of Election,Entitlement Advice or Dividend Notification email for the secondinterim dividend for 2013, you should,without delay,consult the stockbroker or other agent through whom the sale or transfer was effectedfor advice on the action you should take. Hong Kong Exchanges and Clearing Limitedand The StockExchange of Hong Kong Limited take no responsibility for the contents of this document,make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contentsof this document. The ordinary shares of HSBC Holdings plc trade under stock code 5 on The Stock Exchange of Hong Kong Limited. Dear Shareholder 5 September 2013 SCRIP DIVIDEND SCHEMEAND PAYMENT OF DIVIDENDS IN UNITED STATES DOLLARS, STERLING OR HONG KONG DOLLARS On 5 August 2013, your Directorsdeclared a second interim dividendfor 2013 of US$0.10 per ordinary share, payable on 9 October2013. You may elect to receive: 1. a scrip dividend of new shares at a 'Market Value' of US$10.6401(£6.8646) per ordinaryshare; 2. a cash dividend in United States dollars, sterling,or Hong Kong dollars; or 3. a combination of cash and scrip dividend. For illustration, using the exchange rateson 28 August 2013, the second interimdividend per ordinary share in sterling and Hong Kong dollars would have been approximately £0.0645and HK$0.7755. The preciseamounts which will be payableper ordinary sharein either sterlingor Hong Kong dollars on 9 October 2013 will be convertedfrom United States dollars using the exchangerates on 30 September2013 as explained on page 3. Please read this letter carefully. In the absence of other instructions the dividend will be paid to you as described below. If you intend to give alternative instructions on how you wish to receive this dividend they must be received by the Company's Registrars by close of business on 26 September 2013. As an alternative to returning a printed Form of Election to make an election or writing to the Registrars to revoke a standing instruction for new shares, you may give instructions electronically through the Registrars' Investor Centre, at the appropriate website address given on page 12. Instructions must be receivedby close of business on 26 September 2013. Before using this facility you will need to register with the Registrars' Investor Centre and you should do so without delay so that the formalities can be completed in time for you to give your instructions for this dividend by close of businesson 26 September 2013. The use of the Registrars' Investor Centre to give your dividend instructions to the Registrars is referred to throughout this document as giving an Electronic Instruction. If you provide an email address to receive electronic communications from HSBC we will send notifications of your dividend entitlements by email. If you have not given a standing instruction to receive new shares you will, in addition to the email notification (the "Dividend Notification email"), be sent a printedForm of Election until such time as you register with the Registrars' Investor Centre and are able to give your instructions electronically. HSBCHoldings plc 8 Canada Square, London E14 5HQ, United Kingdom Web: www.hsbc.com Registered in England: number 617987. Registered Office: 8 Canada Square, London E14 5HQ Incorporated in England with limited liability 1. Scrip dividend If you have alreadygiven standing instructions to receive new shares under the Scrip Dividend Scheme, you will have been sent an Entitlement Advice. You need take no further actionif you wish to receive the number of new sharesshown on the Entitlement Advice.If you do not wish toreceive the maximumentitlement to new shares, a letter revokingyour standing instructions must be received by the appropriate Registrars, at the address given on page 12, or an Electronic Instruction must be given, by close of businesson 26 September 2013. If you wish to receive new shares in respect of only part of this dividend,or if you wish to receive your cash dividendin any combination of United Statesdollars, sterling and Hong Kong dollars, pleaseask the Registrars for a Form of Electionin time to return it to them by closeof business on 26 September 2013, or give an Electronic Instruction by that time. If you have not previously given standing instructions to receive new shares under the Scrip Dividend Scheme and you wish to receivenew shares in lieu of the cash dividend, you should either complete and sign a printed Form of Electionand return it to the appropriate Registrars at the address given on page 12, or give an Electronic Instruction, by close of business on 26 September 2013.If you take no action,you will receivethe dividend in cash in the currency indicated on your Form of Election or DividendNotification email. We will calculateyour entitlement to new shares using a 'Market Value' of US$10.6401(£6.8646) for each new share. An explanation of the calculation of 'Market Value' and the basis of allotment of new shares is set out in paragraphs 2 and 3 of the Appendix to this letter. Since fractions of shares cannot be issued, if you have elected to receive new shares in relation to all or part of your holding of ordinary shares, any residual dividend entitlement will be carried forward in United States dollars and added to the next dividend. Residual dividend entitlements carried forward will not bear interest. The scrip dividend alternative will enable shareholders to increase their holdings of shares without incurring dealing costs or stamp duty. To the extent that shareholders elect to receive new shares, the Company will benefitby retaining cash which would otherwise be payable by way of dividend. The Appendix to this letter sets out details of the Scrip Dividend Scheme and providesa general outline of the tax considerations in the United Kingdom and overseas. Please read the next section regardingthe payment of dividends in cash, even if you wish to receive your dividend in the form of new shares. 2. Cash dividend If your shareswere recorded on the Hong Kong OverseasBranch Register at close of business on 22 August 2013, you will automatically receiveany dividends payableto you in cash in Hong Kong dollars, unless you have previously elected to receive payment in United States dollars or sterling. If your shareswere recorded on the Principal Register at close of businesson 23 August 2013, youwill automatically receiveany dividends payableto you in cash in sterling, unless you have previously electedto receive paymentin United Statesdollars or Hong Kong dollars. However, if your address is in the United States you will automatically receive any dividends payable to you in cash in United States dollars, unless you have previously elected to receive payment in Hong Kong dollars or sterling. If your shares were recordedon the Bermuda Overseas Branch Register at close of business on 23 August 2013, you will automatically receiveany dividends payableto you in cash in UnitedStates dollars, unlessyou have previously elected to receivepayment in Hong Kong dollars or sterling. The currency in which any dividends payable to you in cash are to be paid is stated on your Formof Election, Entitlement Advice or DividendNotification email. If you wish to give standing instructions to receive such dividends in one of the otheravailable currencies (United States dollars, sterling or Hong Kong dollars), you should eithercomplete the One Currency Election on page 2 of a printedForm of Election or Entitlement Advice, or give an Electronic Instruction. Completion of the One Currency Electionon the reverse of a printed Form of Election or Entitlement Advice will not revokea standing instruction to receive the maximum entitlement to new shares under the Scrip Dividend Scheme. 3. Combination of cash and scrip dividend If you wish to receive this dividend in a combination of the availablecurrencies or in a combination of cash and new shares, you must eithercomplete Section B on page 1 of the Form of Election or give an Electronic Instruction. If you have receivedan Entitlement Adviceand not a Form of Electionand you wish to receiveyour dividend in cash, in any combination of the available currencies, or in a combination of cash and new shares, you should either write to the appropriate Registrars at the address given on page 12 to revoke your standing instructions for scrip dividends and to requesta Form of Election in time to return it to them by closeof business on 26 September 2013, or give an Electronic Instruction by this time. Dividends payable in sterling or Hong Kong dollars on 9 October 2013 will be convertedfrom United States dollars at the forward exchangerates quoted by HSBC Bank plc in London at or about 11.00 am on 30 September 2013.The exchange rates will be announced to the London, Hong Kong, New York, Paris and Bermuda stock exchanges. Dividend warrants and, where applicable, new share certificates are expected to be mailed to shareholders entitled theretoat their risk on or about 9 October 2013. Whether you elect to receive your dividends in cash or in new shares,it is recommended that you provide payment instructions eitherthrough the Registrars' Investor Centre or by completing and returning the DividendPayment Instruction on page 2 of a printed Form of Electionor Entitlement Advice, so that any dividends payableto you in cash can be sent to your bank account(s) as you require. It is not necessary for you to provide payment instructions if you have already given instructions for cash dividendsto be sent direct to your bank account and you do not wish to change those instructions. Yours sincerely Ben J S Mathews Group Company Secretary APPENDIX SCRIP DIVIDEND SCHEME ('THE SCHEME') 1. Terms The Scheme,authority for which shareholders renewed at the Annual General Meeting on 25 May 2012 for a further five-year period, will apply in respect of the second interim dividend for 2013. As stated in the announcement of the second interim dividend for 2013 made on 5 August 2013, any person who had acquired ordinary shares registered on the Hong Kong OverseasBranch Register should have lodgedthe share transfer with the Hong Kong Overseas BranchRegistrar before 4.00 pm on 22 August 2013 in order to receive the dividend. Any person who had acquiredordinary shares registered on the PrincipalRegister in the United Kingdom or on the Bermuda Overseas Branch Register should have lodged the share transferwith the Principal Registrar or the Bermuda Overseas Branch Registrar before 4.00 pm on 23 August 2013 in order to receive the dividend. Holders ofordinary shares on theHong Kong Overseas BranchRegister as at the close of business in Hong Kong on 22August 2013 or on the Principal Register as at the close of business in England on 23 August 2013 or on the Bermuda Overseas Branch Register as at the close of businessin Bermuda on 23 August 2013 (other than those shareholders referred to in paragraph 6) will be able to elect to receive new shares in respectof all or part of their holdings of shares as an alternative to receiving the second interim dividend for 2013 of US$0.10 per ordinary share in cash. The new ordinary shares will be issued subject to the Articles of Association of the Company and will rankequally with the existing issued ordinaryshares in all respects. 2. Market Value The 'Market Value' is the average of the middle market quotations for the ordinaryshares on the LondonStock Exchange, as derived from the Daily Official List,for the five business days beginning on 21 August 2013. The Market Value of £6.8646 converted into UnitedStates dollars using the exchange rate quoted by HSBC Bank plc in London at 11.00 am on 28 August 2013 is US$10.6401 for each new share. 3. Basis of allotmentand examples Your entitlement to new shares is based on: (a) the Market Value (as defined in paragraph 2 above) of US$10.6401per share; (b) the cash dividend of US$0.10 per share; and (c)the number of ordinaryshares held by you on the record date being 22 August 2013 on the Hong Kong Overseas Branch Register and 23 August 2013 on the Principal Register or the Bermuda Overseas Branch Register. The formula used for calculating your entitlement is as follows: Number of shares held at the record date x cash dividend per share + any residual dividend entitlement brought forward maximum dividend available for share election Maximum dividend available maximum number of new shares Market Value (rounded down to the nearest whole number) You may elect to receive new shares in respect of all or part of your holding of ordinary shares. No fraction of a share will be issued. If you elect to receive the maximumnumber of new shares in lieu of your dividend,a residual dividend entitlement may arise, representing the difference between the total Market Value of the new shares and the maximum dividend available on your shareholding. This residual dividend entitlement will be carried forward in United States dollars (without interest) to the next dividend (see Example 1). Example 1 If you have1,000 ordinary shares and a residual dividend entitlement brought forward of US$4.00, your maximum entitlement will be calculatedas follows: Your cash dividend(1,000 x US$0.10) US$ 100.00 Plus residual dividend entitlement brought forward US$ 4.00 Maximum dividend available US$ 104.00 Number of new shares US$104.00 9.7743 9 new shares US$10.6401 Total Market Value of 9 new shares 9 x US$10.6401 US$ 95.76 Plus residualdividend entitlement to be carried forward (US$104.00 - US$95.76)US$ 8.24 US$ 104.00 If you elect to receive only part of your dividendas new shares, you will receive the balance in cash.Any residual dividendentitlement relating to that portion of your holding in respect of which you have elected to receivenew shares will be carriedforward in UnitedStates dollars (without interest) to the next dividend (see Example 2). Example 2 If you have 1,000 ordinary shares and a residual dividend entitlement brought forward of US$4.00 your maximum entitlement will be 9 new shares, as shown in Example 1. Should you wish to electfor new shares on only 600 of your existing1,000 ordinary shares,you should insert the number 600 in the box in SectionB (i) of a printedForm of Election or, if giving an Electronic Instruction, in the relevant box in the Registrars' InvestorCentre. The electionfor new shares, the cash balance due to you, and the residual entitlement to be carried forward to your next dividend, would be calculated as follows: Your cash dividend (1,000 x US$0.10) US$ 100.00 Plus residual dividend entitlement brought forward US$ 4.00 Maximum dividend availableUS$ 104.00 600 existing shares on which you wish to receive new shares (600 x US$0.10) US$ Plus residual dividend entitlement brought forward US$ 4.00 Total available to elect for new shares US$ Number of new shares US$ 64.00 6.0150 6new shares US$10.6401 Total Market Value of 6 new shares 6 x US$10.6401 US$ 63.84 Plus residual entitlement to be carried forward (US$64.00- US$63.84) US$ 0.16 Plus balance of maximum dividenda vailable to be paid in cash (US$104.00 - US$64.00) US$ 40.00 Maximum dividend available US$ 104.00 In additionto the 6 new shares, you will receivea cash balance of US$40.00and US$0.16 will be carried forward in United States dollars (without interest) to your next dividend. The cash balance will be paid to you in the currencyindicated in the Dividend Notification email or in box 4 on the Formof Election, unless you give instructions to the contrary by indicating the currency/currencies you wish to receivein the boxes in sectionsB (ii) to B (iv) of a printedForm of Election or, if giving an Electronic Instruction, in the relevant boxes in the Registrars' Investor Centre. An example of how Section B of a printed Form of Election might be completed is given on page 6. Section B Complete this section with the relevant numbers of shares if you wish to receive your dividend in cash in a combination of the available currencies or in a combination of cash and new shares I/We wish to receive my/our dividend in shares and/or in cash, based on the number of GBP ordinary shares shown in box 1 above, as follows: in shares (i) Number of shares on which I wish to receive new shares shares in cash (ii) Number of shares on which I wish to receive cash in sterling shares (iii) Number of shares on which I wish to receive cash in US dollars
